124 F.3d 213
NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.UNITED STATES of America, Plaintiff-Appellee,v.Cecilio Alonzo DAGNINO-INZUNZA, Defendant-Appellant.
No. 97-10152.
United States Court of Appeals, Ninth Circuit.
Submitted September 8, 1997.**September 15, 1997.

Appeal from the United States District Court for the Eastern District of California, No. CR-96-00561-GEB;  Garland E. Burrell, District Judge, Presiding.
Before:  HALL, BRUNETTI, and THOMAS, Circuit Judges.


1
MEMORANDUM*


2
Cecilio Alonzo Dagnino-Inzunza appeals his 70-month sentence imposed after his guilty plea to being a deported felon found in the United States in violation of 8 U.S.C. § 1326(b)(1).  Dagnino-Inzunza contends that the district court violated 18 U.S.C. § 3553(c)(1) by failing to state its reasons for imposing an additional 36-month term of supervised release, which is at the high end of the guidelines range of 24 to 36 months (U.S.S.G. § 5D1.2).  The district court imposed the 36-month term after first mistakenly imposing a 12-month term.  Section 3553(c) only applies however, when the guideline range exceeds twenty-four months.  See United States v. Howard, 894 F.2d 1085, 1092 (9th Cir.1990).  Here the applicable guideline range was twenty-four to thirty-six months, a span of only twelve months.  Accordingly, section 3553 does not apply.


3
AFFIRMED.



**
 The panel unanimously finds this case suitable for decision without oral argument.  See Fed.  R.App. P. 34(a);  9th Cir.  R. 34-4


*
 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir.  R. 36-3